Opinion
Quinn, Judge:
A military judge sitting as a general court-martial convicted the accused of a lengthy period of unauthorized absence, and sentenced him to a bad-conduct discharge, confinement at hard labor for 8 months, and accessory forfeitures. The accused contends the judge erred in admitting evidence of a previous conviction by special court-martial at which he was represented by counsel who was not a professional lawyer. See Manual for Courts-Martial, United States, 1951, paragraph 6c.
In light of the United States Supreme Court’s reexamination of the constitutional right to counsel in Argersinger v Hamlin, 407 US 25 (1972), we reexamined the qualifications for appointed counsel for special courts-martial. United States v Alderman, 22 USCMA 298, 46 CMR 298 (1973). We reaffirmed the legality of appointment as defense counsel for special courts-martial of persons possessed of the qualifications prescribed therefor by Congress, although they are not professionally trained lawyers. As it is not contended that defense counsel at accused’s previous court-martial lacked the prescribed qualifications, evidence of that conviction was properly admitted. United States v Alderman, supra. The decision of the Court of Military Review, therefore, is affirmed.